United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov
     
In re Application of
Pruzanski et al.
Application No. 15/548,537
Filed: August 3, 2017
Attorney Docket No. IPHA-021N01US 321961-2467
:
:
:     RESPONSE TO PETITION
:
:
:




This is a response to the petition under 37 CFR 1.59(b), filed September 10, 2020, to expunge information from the above identified application.

The petition is dismissed.

Petitioner requests that (i) the petition for revival of an application under 37 C.F.R. 1.137(a) filed on June 20, 2020; (ii) the petition for review by the Office of Petitions (PTO/SB/64) filed on June 20, 2020; (iii) the oath or declaration filed June 20, 2020 and (iv) the fee payment in the amount of $1,000 filed on June 20, 2020 will be expunged from the above identified application.  The petition submits that this document was unintentionally submitted in the above identified application.

However, the petition is premature since prosecution of the application has not been closed by way of the allowance of the application, the mailing of an Ex parte Quayle action, or the abandonment of the application.  See MPEP 724.06.  Accordingly, it is not appropriate to make a final determination of whether or not the documents requested to be expunged are “material,” with “materiality” being defined as any information which the examiner considers as being important to a determination of patentability of the application.  Thus, the decision on the petition to expunge must be dismissed at this time.

During prosecution on the merits, the examiner will determine whether or not the identified document is considered to be “material.”  If the information is not considered by the examiner to be material and the conditions related to the expungement of unintentionally submitted information, discussed as A-F in MPEP 724.05 II, are satisfied, the document will be removed from the official file.  

After the mailing of a Notice of Allowance, an Ex parte Quayle action or a Notice of Abandonment, the petition to expunge may be renewed by applicants or applicants’ representative.  No further fee is required for such a second submission of a petition under 37  In addition, the requester is cautioned to renew the petition under 37 CFR 1.59 for reconsideration by the Office prior to the point at which the present file, or file claiming priority to the present file, is forwarded for issuance of the patent.  This is to be done no later than immediately after the examiner has issued a Notice of Allowance, an Ex parte Quayle action or a Notice of Abandonment.  A failure to timely renew the petition to expunge prior to the point at which the file is forwarded for issuance will result in the material being retained in the patented file and thus becoming open to the public.

Petitioner should note that, as discussed in MPEP 724.05 III, these electronically filed papers are not considered to have been submitted in the incorrect application even though the identifying information in the heading of the papers is directed toward a different application.  As these papers were misfiled electronically, 37 CFR 1.59 governs, in accordance with USPTO policy.

Also, a refund of the fees paid in association with the petition for revival may be separately requested under 37 CFR 1.26.

Telephone inquiries concerning this communication should be directed to the Anna Pagonakis
at (571) 270-3505.

/Christopher Bottorff/

Christopher Bottorff
Petitions Examiner
Office of Petitions